Title: To George Washington from Major General Stirling, 15 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Elizabeth Town [N.Y.] Novr 15th 1778.
  
The fleet which droped down to the Hook on the 12th remained there yesterday Evening; the winds have been either ahead or too high for any thing to put to Sea. they have on Board the whole of the 71st Two Battalions of Hessian Granadiers, two Battalions of Delanceys, two of Skinners, three Companies of the 64th & two Comps. of the 33d. They are Convoyed by the Vigilant and three Gallies, watered it is said for a fortnight only, Commanded by Colonel Campbell as a Brigadier. they talk of Comeing back soon; but from a Variety of Circumstances (I think) they are for East & West florida.
Sir Henry Clinton is returned to New York, he had been to long Island, in order to Veiw and mark out some Grounds there; It is said the Refugees are to form a line from Loyds Neck (which is on the North Side of Long Island) to Blue point (on the South Side) both about 40 Miles from New york and to be Supported by three Brittish Regiments which are to lye in their Rear.
  The 13th Came into the hook and proceeded with a fair wind to New york a larger Ship dismasted, I since hear she is a large two decker Supposed to be a 74. I have no doubt we shall soon hear more of the Effects of the Voilent Gales of wind which have blown Since the 10th. Admiral Byrons fleet must, if not aShore on the Coast, be blown of in a most Shattered Condition. This I think is the time for the Count deEstang to put to Sea, and take a Cruizeing Station between Nantucket Shoals and the Capes of Virginia or nigher in toward Sandy Hook, he would have a Very probable Chance of falling in with the Scatered Ships of Ad: Byrons fleet besides Cutting off every thing that passes between New york or Rhode Island and Europe or the West  
    
    
    
    Indies, a fortnight or three weeks Cruize might Ruin the Affairs of the English, If he should take that Station I would willingly go into Monmouth County, and with Small Vessels out of the Inlets on that Coast, give him Intelligence of every thing that passes at Sandy hook. with great Respect and very Sincere Affection I am your Excellency’s most Humble Servant
  
    Stirling,
  
 
      Sunday Afternoon 4 oClo’.
    Major Howell say’s
          
            
              Nor
              12th.....
              “1—64 Gun Ship dismasted Came in
            
            
               
              13th.....
              2 Ships 1—40 dismasted Came in. between 60 & 70 Sail of transports at
                the hook, a woman from New York says possitively that three Regiments of Hessians
                Embarked on board this fleet.”
            
          
From Amboy Mr Lyell reports at one oClock this Afternoon “that the fleet is Still at Anchor,” indeed the Wind Continues too high for them to Weigh Anchor.
